DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system of claim 10 merely consists of a processor and a computer readable storage medium. Note “processor” when not specified as a hardware processor is well understood in the art to include pieces of software modules used to process data. Note also software per se is not considered a machine.  According to the specification there is no indication that the processor claimed is a hardware processor and no indication that the computer readable storage medium is a non-transitory storage medium. Thus claim 10 does not recite elements that constitute a machine within the meaning of 35 U.S.C. 101. 
Claim 20 merely recites a computer readable storage medium that again does not seem to exclude transitory media. Transitory storage media are not patent eligible at the present time.
Claims 11-19 that depend from claim 10 do not add elements that cure the deficiencies of their parent claim 10.
Art rejection is applied in anticipation of applicant amending the claims to place them in a statutory class.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative obvious over Doten-Cohen et al (US 20170140285).
Regarding claim 1, Doten-Cohen disclose, teaches or suggests a method for semantic analysis performed by a computer device in finance comprising:
constructing, by the computer device, a knowledge graph (see at least [0027] knowledge graph, [0091] user provided with a recommendation asking the user “would you like to visit your bank web site?”); Note the language of “in finance” merely appears in the preamble and does not affect the operations claimed in any particular manner;
acquiring, by the computer device, information published by a first user on a social network through a network (see at least [0023] user activities such as social media posts, emails or the like);
generating, by the computer device, standard information based on the information (see at least [0024] from the activity logs or user activity data historical user activity information may be determined and provided to an inference engine):
generating, by the computer device, a user behavior based on ihe standard information and the knowledge graph (see at least [0079]-[0080] activity patterns of user behavior generated); and
 searching, by the computer device, for another user with a similar user behavior based on the user behavior (see at least [0028] In some embodiments, crowdsourced user activity history may also be utilized in conjunction with a user's own activity history. For example, for a given user, a set of other users similar to the given user may be identified, based on having features or characteristics in common with the given user).

Regarding claim 2, Doten-Cohen teaches the method of claim 1, wherein the information comprises prediction information (see at least [0030] the user activity patterns may be used to infer user intent or predict future activity of the user. From these predictions or inferred user intent, various implementations may provide improved user experiences).

Regarding claim 3, Doten-Cohen teaches the method of claim 1 further comprising  establishing, by the computer device, an association between the first user and the another user (see at least [0063] in some embodiments, activity features associated with an activity event may be classified or categorized (such as by type, time frame or location, work-related, home-related, themes, related entities, other user(s) (such as communication to or from another user) and/or relation of the other user to the user (e.g., family member, close friend, work acquaintance, boss, or the like), or other categories))

Regarding claim 4, Doten-Cohen teaches the method of claim 3, the association being further established on the social network (see at least [0107].

Regarding claim 5, Doten-Cohen teaches the method of claim 1 further comprising accepting, by the computer device, an input for searching for the another user from the first user (see at least [0143] the activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query). Note initiating a communication clearly suggests searching for the other user from the first user first.

Regarding claim 6, Doten-Cohen teaches or suggests the method of claim 5, the input comprising one or more filter conditions set by the first user through the computer device (see at least [0143] initiating a communication, performing a search query). Note any communication initiated or search performed includes filter conditions set by the user initiating the communication or the search.

Claims 10-15 essentially recite the limitations of claims 1-6 in form of systems thus are rejected for the same reasons discussed in claims 1-6 above.

Regarding claim 19, Doten-Cohen teaches the system of claim 10, wherein to generate the standard information, the processor is further directed to perform at least one operation including picture recognition, video recognition, voice recognition, text format processing, digital and unit normalization processing, or encrypted document decryption on the information (see at least [0139] The I/O components 620 may provide a natural user interface (NUI) that processes air gestures, voice, or other physiological inputs generated by a user. In some instances, inputs may be transmitted to an appropriate network element for further processing. An NUI may implement any combination of speech recognition, touch and stylus recognition, facial recognition, biometric recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, and touch recognition associated with displays on the computing device 600).

Claim 20 essentially recites a computer readable program product storing instructions to perform the method of claim 1 thus is rejected for the same reasons discussed in claim 1 above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doten-Cohen et al (US 20170140285), in view of  Levy et al (US 2010026866) provided by the applicant.
Regarding claim 7 Doten-Cohen does not specifically show the method of claim 17 further comprising verifying, by the computer device correctness of the information. However it is indispensable in the art as shown by Levy to validate information in order to obtain reliable results (see at least Levy [0223]-[0224] rating data, verification techniques, estimate ratings, [0437] estimate rating of a target user for a target item). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levy and Doten-Cohen in order to obtain reliable information for the knowledge graph of Doten-Cohen.  

Regarding claim 8, Doten-Cohen/Levy teaches or suggests the method of claim 7, wherein verifying the correctness of the information comprises comparing, by the computer device, the information with one or more pieces of confirmed information (see at least Levy [0023] a method to combine related items and estimated ratings can be used to optimize recommendations when the target item and user are both known, and there are ratings. The process can also use any method to find items related to the target item, and then rate the related item to organize them to present to the user. The user could be a consumer with ratings or a distributor with order sizes as ratings). 

Regarding claim 9, Doten-Cohen/Levy teaches or suggests the method of claim 7 further comprising grading the first user based on correctness of the information (see at least Levy [0023] the target item and user are both known, and there are ratings, [0437] estimate rating of a target user for a target item).

Claims 16-18 essentially recite the limitations of claims 7-9 in form of systems thus are rejected for the same reasons discussed in claims 7-9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andres Gutierrez et al (US 20150294221) teach a method and a system for generating content recommendations to users. The method comprising: a first user connected through a mobile device to a server, and determining a physical location of said first user mobile device, the method further comprising: a) performing a frequency scan, said first user mobile device, to discover the presence of a plurality of other users' mobile devices in proximity; b) obtaining, said first user mobile device, a network identifier for each one of said plurality of mobile devices discovered; c) gathering and sending each one of said network identifiers to said server; d) matching, said server, network identifiers received with other users identifiers known by said server, e) predicting affinity between said first user and other based on an spatio-temporal clustering analysis f) storing and analyzing, said server, said affinity prediction in order to provide said content recommendations upon said first user mobile device request

Ourega (US 20090210713) teaches a method for securing and authenticating a message transmitted by a sending party to a receiving party, the method comprising: before transmission, inserting, in the message, security information comprising a secure message identifier allowing for uniquely identifying the message with respect to the communicating parties; storing, in a secure message database, secure message identification information comprising the secure message identifier, where the information asserts that a message having the secure message identifier is sent to the receiving party; providing the receiving party access to the secure message database for authenticating a suspect secure message identifier received in association with a suspect message, where the authenticating comprises accessing and inquiring the secure message database for comparing the suspect secure message identifier with secure message identifiers stored in connection with authentic messages transmitted from the sending party to the receiving party, and notifying the receiving party of a successful authentication if a match is found. There is also provided a system for securing a message to transmit by a transmitting party to a destination party and a system for authenticating a message transmitted by a transmitting party to a receiving party.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                 /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        7 May 2022